Citation Nr: 0502137	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  04-07 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & her daughter




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1944 to 
March 1946 and from October 1950 to November 1957.  He died 
in June 1993.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied, in pertinent part, 
service connection for the cause of the veteran's death.  The 
appellant subsequently perfected this appeal.

In October 2004, the appellant and her daughter presented 
testimony before the undersigned Veterans Law Judge sitting 
at the RO.  The transcript of the hearing is associated with 
the claims folder and has been reviewed.  In January 2005, 
the case was advanced on the docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the appellant has submitted copies of 
documents relating to medical board proceedings in November 
1957 concerning a chronic kidney disease.  In 1989, the 
veteran was diagnosed with prostate cancer at the VA Medical 
Center in Brooklyn.  In 1993, the veteran died; final 
diagnoses were metastatic cancer, septic shock, congestive 
heart failure, and ischemic cardiomyopathy.  While the 
veteran did not have any service-connected kidney disability 
during his lifetime, Dr. Leibowitz, in a March 2004 
statement, suggested that the veteran's chronic kidney 
condition contributed to his death.

The veteran was admitted to Maimonides Medical Center in May 
1993 and remained there until his death in June 1993.  Among 
the additional evidence submitted during the hearing before 
the Board was a 2-page discharge summary report from 
Maimonides Medical Center.  The cover sheet attached to the 
discharge summary report noted that 10 pages were included, 
however, only two pages are actually associated with the 
claims file.  The Board finds it necessary to obtain a 
complete set of the veteran's terminal hospitalization 
records from Maimonides Medical Center.

The appellant testified that subsequent to the veteran's 
prostate cancer diagnosis, he received treatment by a private 
oncologist, Dr. Roy E. Berger.  Although the appellant has 
unsuccessfully attempted to obtain treatment records from Dr. 
Berger, the Board finds that an additional effort should be 
made to locate such records.  Also, the Board finds that any 
treatment records from the Brooklyn VA Medical Center should 
be obtained, as it does not appear that the treatment records 
in the claims file are complete.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Obtain any additional service medical 
records, including records related to the 
November 1957 medical board proceedings 
and/or any clinical records of treatment.  

2.  Obtain the veteran's terminal 
hospitalization records, dated from May 
1993 to June 1993, from the Maimonides 
Medical Center.

3.  Obtain any treatment records 
pertinent to the veteran from the VA 
Medical Center in Brooklyn.  

4.  Obtain any treatment records 
pertinent to the veteran from Dr. Roy E. 
Berger, an oncologist, who was affiliated 
with Maimonides Medical Center.

5.  Upon completion of the above-
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



